Citation Nr: 0610243	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  05-17 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to July 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2004 RO decision which denied service 
connection for hearing loss and tinnitus.  The RO's April 
2004 decision also denied service connection for residuals of 
a stress fracture of the left heel and a bilateral ankle 
condition, but the veteran has not appealed these issues, and 
thus they are not currently before the Board.


REMAND

In a February 2006 written statement, the veteran requested a 
videoconference hearing to be held at the RO in St. 
Petersburg, Florida.  Review of the file indicates that such 
a hearing has not yet been conducted.  The Board cannot 
ignore this request for a hearing.  As the veteran has 
requested a videoconference hearing, the case must be 
returned to the RO to arrange such a hearing.  38 U.S.C.A. § 
7107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2005).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
development:

1.  The RO should schedule the veteran 
for a Board videoconference hearing in 
connection with her appeal to be held in 
St. Petersburg.  The hearing should be 
scheduled in the order that this request 
was received.

2.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of the case.  The 
veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


